      Case 1:96-cr-00028-LG-JCG Document 242 Filed 08/04/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA

V.                                                  CRIMINAL NO. 1:96CR28-LG-JCG-1

ANTHONY KIZZEE

                         NOTICE OF CONVENTIONAL FILING

       Exhibits B and C to the Defendant’s Reply regarding Motion for to Reduce Sentence –

First Step Act [Docket Entry #241] are filed under restriction by this Court’s order entered on

August 4th, 2020.

       These documents have been manually served on all parties.

       Date: August 4th, 2020

                                           ANTHONY KIZZE, Defendant

                                    By:    ___________________________
                                           Michael L. Scott, MS Bar#101320
                                           Assistant Federal Public Defender
                                           Southern District of Mississippi
                                           200 South Lamar St., Suite 200-N
                                           Jackson, MS 39201
                                           Telephone: 601-948-4284
                                           Facsimile: 601-948-5510
                                           Email: mike_scott@fd.org
